Citation Nr: 9912957	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95-36 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a scalp 
disorder/hair loss, claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for multiple joint 
pain, claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
to September 1966, active duty from March 1967 to January 
1969, and from January 1974 to March 1974, active duty 
training (ADT) from November 1976 to March 1977, and 
additional active duty from November 1990 to October 1991, 
including service in South West Asia in support of Operation 
Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Philadelphia, Pennsylvania, VA Regional Office, which, inter 
alia, denied the benefits sought on appeal.  


REMAND

The veteran asserts that he currently suffers from hair loss 
and multiple joint pain (of the hands, wrists, neck, ankles, 
toes and feet) which are related to his period of active 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  However, the Board finds that evidence 
currently of record does not appear sufficient to evaluate 
the claims under the governing criteria. 

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, and laboratory 
tests be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication. 38 C.F.R. § 
3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to, signs 
or symptoms involving the skin, neurologic signs or symptoms, 
neuropsychological signs or symptoms, fatigue, muscle or 
joint pain.  38 C.F.R. § 3.317(b).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
are subject to the adjudicative procedures set forth in the 
Veterans Benefits Administration (VBA) Circular 20-92-29 
(July 2, 1997).  In essence, this publication directs an RO, 
in receipt of a veteran's claim, to complete all evidentiary 
development of the claim. With regard to nonmedical (lay) 
evidence, it is noted that records or reports of time lost 
from work, changes in physical appearance, changes in 
physical abilities, and changes in mental and emotional 
attitude are helpful in support of a Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.  

The veteran underwent a VA joint examination in October 1995, 
prior to the issuance of the February 1998 mandatory 
examination guidelines addressed above, and no VA examination 
pertaining to the claimed scalp disorder/hair loss has been 
conducted.  Therefore, the veteran must be scheduled to 
undergo comprehensive examinations to be conducted in 
accordance with the aforementioned guidelines, to include 
findings and opinions which address the onset and chronicity 
of the veteran's claimed conditions.  The veteran also must 
be advised of, and afforded the opportunity to, present lay 
statements in support of his claims.  

Other additional development is warranted before the veteran 
undergoes further examination.  Following a diagnosis of 
degenerative joint disease on VA out-patient evaluation on 
August 26, 1995, an undated record, associated with the 
October 1995 VA joints examination, indicates that a 
rheumatoid factor test was pending; however, no report of 
such a test is of record.  Additionally, while the veteran 
has asserted treatment at the VA Medical Centers (VAMCs) in 
both Richmond, Virginia, and Salem, North Carolina, the VA 
claims file includes little, if any, Richmond VAMC records, 
and no Salem VAMC records after January 1997.  Moreover, at 
his January 1998 personal hearing, the veteran identified 
pertinent private treatment records that have not been 
obtained for use in the appeal.  Accordingly, the RO should 
obtain and associate with the claims file all copies of all 
of the veteran's outstanding VA and private medical records, 
to include any pertaining to the veteran's employment with 
Hart Motors (see VA treatment note dated January 25, 1996).  

As a final point, the Board notes that in September 1998, the 
veteran submitted an additional treatment record regarding 
the scalp; such evidence may be pertinent to the issue of 
service connection for hair loss.  However, as this evidence 
was received at the Board without a signed waiver of RO 
consideration, it must be reviewed by the RO in the first 
instance.  See 38 C.F.R. § 20.1304(c) (1998). 

Accordingly, these claims are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file all of the veteran's 
outstanding medical treatment records for 
the Richmond and Salem VAMCs, as referred 
to above, to date.  Such records should 
specifically include all the report of 
any rheumatoid factor test taken after 
the veteran's October 1995 examination.  
Further, after securing any necessary 
release form(s), the RO should obtain and 
associate with the record copies all of 
the veteran's private medical records 
since his release from active duty, to 
include any from private physicians 
identified during the veteran's January 
1998, and any generated in conjunction 
with his employment with Hart Motors; the 
aid of the veteran and his representative 
in securing such records should be 
enlisted, as needed.  However, if any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file. 

2.  The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown. Each statement should describe 
exactly what the person observed and 
mention specific dates and places. A 
person on active duty at the time should 
include his or her service number and 
military unit.  

Any such signed statement should include 
the following: 

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

3.  Following completion of the above 
development, the RO should arrange for 
the veteran to undergo examination by all 
appropriate specialists (skin and joints) 
to identify all related signs or 
symptomatology that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf service.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestation of the 
claimed liver disability, should be 
elicited from the veteran.  The claims 
file, to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the examiner in connection 
with the examination. All specialized 
testing should be completed as deemed 
necessary by the examiner.  

The examiner should expressly offer 
opinion as to whether each identified 
liver-related symptom or condition is 
attributable to a known clinical 
diagnosis.  For those symptoms and 
conditions which are not attributable to 
a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 
38 C.F.R. § 3.317(a)(2) (see above). 
Finally, the examiner should express 
opinions as to when any such hair loss or 
joint symptom or condition initially 
manifested itself, and whether it is to 
be regarded as "chronic" (i.e. as 
having existed for six months or more or 
as having resulted in intermittent 
episodes of improvement and worsening 
over a six-month period).  All 
examination findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.  

4.  The RO should review each examination 
report to determine if it is in 
compliance with this REMAND.  If any is 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  The Board 
cautions that a failure to follow the 
actions prescribed herein could well 
result in a further remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and all other development deemed 
warranted by the record, the RO should 
readjudicate the claims for service 
connection, to include consideration 
under the provisions of 38 C.F.R. § 3.317 
(1998).  The RO must provide adequate 
reasons and bases for all determinations, 
citing to pertinent legal authority, and 
address all concerns noted in this 
REMAND.  

6.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND, is to ensure that all due process 
requirements are met, and to obtain additional development 
and adjudication.  The Board intimates no opinion, either 
favorable or unfavorable, as to any ultimate outcome 
warranted.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal while the matter is on remand; however, no 
action is required of him until he is notified by the RO.  
See Colon v. Brown, 9 Vet.App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


